Citation Nr: 0411376
Decision Date: 04/30/04	Archive Date: 07/21/04


DOCKET NO. 03-12 031                        DATE APR 30 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to an effective date earlier than May 29, 2002, for the assignment of a 40 percent rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision in which the RO granted an increased rating for service-connected bilateral hearing loss of 40 percent, effective May 29, 2002. In January 2003, the veteran filed a notice of disagreement (NOD) with regard to the assigned effective date, requesting an earlier effective date of August 23, 2001. A statement of the case (SOC) was issued in April 2003, and the veteran filed a substantive appeal later that month.

FINDINGS OF FACT

1. All notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

2. The veteran's claim for a rating in excess of20 percent for his service-connected bilateral hearing loss was received on August 23, 2001.

3. Following VA audiological evaluation in April 2002, in May 2002, the RO granted a 30 percent rating for bilateral hearing loss, effective August 23, 2001.

4. In August 2002, the veteran requested a rating in excess of 30 percent for bilateral hearing loss.

5. In December 2002, the RO granted a 40 percent rating for bilateral hearing loss, effective May 29,2002 (the date of a private audiological evaluation).

6. The evidence does not establish the veteran's entitlement to a 40 percent rating for bilateral hearing loss prior to May 29, 2002.

-2



CONCLUSION OF LAW

The criteria for an effective date earlier than May 29,2002, for the award of a
40 percent rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.85, 4.86, Diagnostic Code 6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), was signed into law. See 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The VCAA and its implementing regulations essentially include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of V A to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R.
§ 3.159(b). In addition, they define the obligation of V A with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R.§ 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

Through the April 2003 SOC and the RO's letters of July 2003, May 2003, November 2002, and April 2002, the RO notified the veteran and his representative of the legal criteria governing the claim, the evidence that has been considered in connection with his appeal, and the bases for the denial of the claim. Thus, the Board finds that the veteran has received sufficient notice of the information and

- 3 



evidence needed to support his claim. Pursuant to the April 2003 SOC and the RO's letters of July 2003, May 2003, November 2002, and April 2002, the veteran and his representative also have been afforded various opportunities to present evidence and argument in support of the veteran's claim.

Moreover, it its July 2003 and May 2003 letters (both of which pertained to the veteran's request for an effective date earlier than May 29,2002 for a 40 percent rating for bilateral hearing loss), the RO requested that the veteran provide authorization to enable it to obtain any outstanding private medical records, and information to enable it to obtain any outstanding VA treatment records, as well as requested that the veteran submit any evidence in his possession. In its November 2002 and April 2002 letters, sent to the veteran in reference to his initial August 2001 claim for a rating in excess of 20 percent for bilateral hearing loss, the RO provided the veteran with similar information with respect to the opportunity to present evidence and argument to support his claim. Through these letters, the Board finds that the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the VA has been met. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.P.R. § 3.159(b)).

The Board points out that, in the recent decision of Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify the veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by the claimant; and (4) a request by the VA that the claimant provide any evidence in the claimant's possession that pertains to this claim (or claims). As explained above, all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," the Secretary receives a complete or substantially complete application for VA-administered benefits. In that case,

- 4



the Court determined that VA had failed to demonstrate that a lack of such a preadjudication notice was not prejudicial to the claimant. See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n making the determinations under [38 U.S.C.A. § 7261(a)], the Court shall take due account of the rule of prejudicial error.").

In the case now before the Board, the documents meeting the VCAA's notice requirements were provided both before and after the rating action on appeal. However, the Board finds that any lack of pre-adjudication notice in this case has not, in any manner, prejudiced the veteran. As indicated above, the RO issued the April 2003 SOC explaining what was needed to substantiate the claim, within approximately four months of the December 2002 rating decision on appeal; the veteran was thereafter afforded the opportunity to respond. Moreover, the RO specifically notified the veteran, in its July 2003 and May 2003 letters, of the VCAA duties to notify and assist with regard to his claim for an earlier effective date; in response, the veteran did not provide information as to any any medical treatment records or other evidence that had not yet been obtained. Additionally, in connection with the veteran's initial August 2001 claim for a rating in excess of20 percent for bilateral hearing loss, the RO informed the veteran of the duties to notify and assist in letters dated in April and November 2002 letters. In response thereto, the veteran has submitted the May 2002 private audiological evaluation report, as well as reports of other private audiological evaluations conducted between 1980 and 1998, and a July 1997 audiological evaluation conducted at the VA Medical Center (V AM C) in Atlanta.

Hence, the Board finds that any failure on VA's part in not fulfilling the VCAA notice requirements prior to the RO's initial adjudication of the claim is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf 38 C.F.R. § 20.1102.

The Board also notes that there is is no indication whatsoever that any additional action is needed to comply with the duty to assist the veteran. As indicated below, the RO has obtained medical records from the VAMC in Charleston, South Carolina dated from July 2002 to October 2002, and has arranged

- 5 



for the veteran to undergo VA examinations in connection with the issue on appeal on April 2002 and December 2002. Moreover, the veteran has been given opportunities to submit evidence to support his claim, and has, in fact, submitted numerous reports of of  prior audiological evaluations, to include the abovementioned May 2002 private audiological evaluation, and the July 1997 VA evaluation.. Significantly, neither the veteran nor his representative has identified any additional sources of medical evidence, to include from any private treatment providers, or otherwise identified any outstanding pertinent evidence that has not been obtained. The Board further notes in this respect that while the veteran initially indicated in August 2001 that there was on file at V AMC Atlanta an audiological evaluation for either April or May 2001, the veteran subsequently clarified in an April 2002 letter that he had not received any VA audiological evaluation since June 1997, and the veteran enclosed a copy of this June 1997 evaluation report.

Under these circumstances, the Board finds that there is no prejudice to the veteran in proceeding, at this juncture, with a decision on the claim on appeal.

II. Background

In a February 1981 rating decision, the RO granted service connection and assigned an initial 20 percent disability rating for bilateral hearing loss, effective September 24, 1980.

On August 23,2001, the RO received the veteran's claim for an increased disability rating for his service-connected bilateral hearing loss.

In April 2002, the veteran submitted private audiological evaluation reports consisting of a June 1998 report from Dr. Ronald Steenerson, an April 1994 report from an unidentified clinic, and a September 1980 report from an unidentified Atlanta Clinic, all containing graphical displays of audiological evaluation results with no corresponding numerical values. At that time, the veteran also submitted the report of a June 1997 VA audiological evaluation that included a list of some,

- 6



but not all, of the numerical results for the veteran puretone thresholds for four specific frequencies (1000, 2000, 3000, and 4000 Hertz) for both ears.

On authorized audiological evaluation in April 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
80
85
LEFT
60
60
65
80
80

Average pure tone thresholds (for the frequencies 1000 to 4000 Hz) were 79 and 71. Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.

On the basis of audiometry results obtained in April 2002, the RO increased the rating for bilateral hearing loss to 30 percent, effective August 23,2001.

Medical records from the V AMC in Charleston, South Carolina, dated from July 2002 to October 2002, only refer to the veteran's medical history of hearing loss.

In August 2002, the veteran requested a further increase in his rating for bilateral hearing loss. In conjunction with his request, he submitted the report of a private an audiological evaluation conducted on May 29,2002 at Carolina Hearing Services.. This report consisted of a one-page graphical display of audiological testing results, with no corresponding numerical data provided.

On authorized audiological evaluation in December 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
80
85
LEFT
60
70
75
80
95

- 7 



The average pure tone thresholds were 79 in the right ear and 80 percent in the left ear. However, speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 percent in the left ear.

On the basis of the above-referenced findings, later in December 2002, the RO increased the rating for bilateral hearing loss to 40 percent, effective May 29,2002.

In January 2003, the veteran filed a NOD with the assigned effective date of the increase to 40 percent; he requested an earlier effective date of August 2001, the date of his initial claim for a rating in excess of20 percent. The veteran asserted that the April 2002 VA examination results (the basis for the RO's May 2002 assignment of a 30 percent rating, effective in August 2001), could not possibly have been accurate as the April 2002 evaluation was conducted in such close proximity to the May 2002 evaluation showing a significantly greater degree of hearing loss.

In his April 2003 substantive appeal, the veteran reiterated his request for an August 2001 effective date for the grant of a 40 percent rating for bilateral hearing loss.

III. Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. With regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(0)(2).

- 8 



In this case, the RO assigned an effective date of May 29,2002 (the date of a private VA audiological evaluation report) for the award of an increased, 40 percent rating for service connected bilateral hearing loss. Considering the claim in light of both the effective date provisions cited to above, and the applicable criteria governing service connection for hearing loss (see 38 C.F.R. §§ 4.85 and 4.86), the Board finds that no earlier effective date is assignable.

Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz). To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness. See 38 C.P.R. § 4.85. Exceptional patterns of hearing loss are evaluated under the provisions of38 C.F.R. § 4.86.

The veteran filed a claim for increase on August 23, 2001, and contends that this date is the correct effective date for the assignment of a 40 percent rating. The Board emphasizes, however, that ratings for hearing loss are derived, mechanically, on the basis of the results of the audiology studies of record. See 38 C.P.R. §§ 4.85 and 4.86; Lendenmann v. Principi, 3 Vet. App. 345 (1992). In this case, the objective findings (obtained on authorized VA audiological evaluations) establish bilateral hearing loss meeting the criteria for a 30 percent rating, in April 2002, and bilateral hearing loss meeting the criteria for the 40 percent rating in December 2002. However, the RO assigned effective dates of August 23,2001 (the date of claim), and May 29,2002 (the date of private audiological evaluation), for the awards of the 30 and 40 percent ratings, respectively. While the veteran now disputes the May 29, 2002 effective date for the increase to 40 percent, apparently, the RO assigned that date as the first date on which is was factually ascertainable that an increase in severity of the hearing loss, meeting the criteria for a 40 percent evaluation, had occurred. The RO's assignment of a May 29, 2002 effective date constitutes a liberal interpretation of the evidence and a liberal reading of the effective date provisions.

- 9 



As indicated above, the May 29, 2002 report consists of a graphical rather than numerical display of test results, and thus does not provide sufficient information which to ascertain the nature and extent of the veteran's hearing loss disability  at that time, based on application of the provisions of 38 C.F.R. §§ 4.85 and 4.86. Because that report provided insufficient data, the report, itself, could not be used for rating purposes. See Kelly v. Brown, 7 Vet. App. 471,474 (1995) (VA may not interpret graphical representations of audiometric data). However, the RO did  accept that report as providing the first indicia that an increase in rating had occurred. However, the RO was not bound to assign an effective date for the assignment of the 40 percent rating earlier than December 3,2002 (the date of the VA audiological evaluation clearly establishing entitlement to a 40 percent rating ) for hearing loss, and hence, the "date entitlement arose" within the meaning of 38 C.F.R. § 3.400(0)(2"). Clearly, then, no effective date earlier than May 29, 2002 is assignable, notwithstanding any of the appellant's arguments to the contrary.

While the appellant now attempts to disparage the results of the April 2002 VA audiological evaluation, the appellant has not alleged, and the evidence does not reflect, any specific inaccuracy in or improper administration of the April 2002 audiological tests. As indicated above, those testing results corresponded to the 30 percent criteria for hearing loss. The Board further points out that there is no other objective evidence dated between the August 23, 2001 filing of the claim and the May 29, 2002 audiological report that establishes entitlement to the 40 percent rating. Finally, the Board notes that, although not specifically contended by the appellant, there also is no evidence within the one year period prior to the filing of the August 23, 2001 claim from which it is "factually ascertainable" that the criteria for the 40 percent rating were met. As indicated above, the only prior audiometry results were obtained in July 1997; not only were those results obtained well outside the one-year period, but they simply do not establish that a 40 percent evaluation was then warranted.

For the all the foregoing reasons, the Board finds that the claim for an effective earlier than May 29, 2002 for the award of a 40 percent disability rating for bi! hearing loss must be denied. In reaching this conclusion, the Board has considered

- 10



"the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An effective date earlier than May 29,2002 for the assignment of a 40 percent rating for bilateral hearing loss is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


- 11 





